Citation Nr: 1601190	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  06-25 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial rating for service-connected postoperative residuals of a bilateral lumbosacral microdiscectomy, rated as 10 percent disabling prior to April 6, 2005, and as 40 percent disabling from October 1, 2005 to September 11, 2009, November 1, 2009 to April 20, 2010, and from June 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to May 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the RO in Phoenix, Arizona that in pertinent part, granted service connection and a 10 percent rating for postoperative bilateral lumbosacral microdiscectomy at L5-S1.  The Veteran appealed for a higher initial rating.

In May 2007 the Veteran testified at a hearing at the RO before a local
Decision Review Officer (DRO).  A transcript of that hearing is of record.

During the pendency of this appeal, the Veteran has undergone several spinal surgeries, and in subsequent rating decisions, the RO assigned a temporary total (100 percent) rating for a period of convalescence from April 6, 2005 to October 1, 2005, with a higher 40 percent schedular rating from October 1, 2005 to September 11, 2009, a temporary total rating from September 11, 2009 to November 1, 2009, a 40 percent rating from November 1, 2009 to April 20, 2010, a temporary total rating from April 20, 2010 to June 1, 2010, and a 40 percent rating from June 1, 2010 to the present.  Hence, the issue on appeal is as listed on the first page of this decision.

In sum, the RO has granted a higher 40 percent rating for the service-connected lumbosacral spine disability effective October 1, 2005, with intervening periods of temporary total convalescence ratings.  See 38 C.F.R. § 4.30.  Since this increase did not constitute a full grants of the benefits sought, the higher rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case was previously before the Board in October 2012, July 2013, and May 2014, at which time this remaining issue was remanded for additional development.  The case was subsequently returned to the Board.

There are other issues that are not before the Board.  In a March 2009 rating decision, the RO granted entitlement to service connection and a 10 percent rating for lumbar radiculopathy of the left leg, and entitlement to service connection and a 10 percent rating for lumbar radiculopathy of the right leg, with each rating effective October 24, 2005.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

In a July 2009 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective October 31, 2007.  He has thus been continuously in receipt of a 100 percent rating since that date (based on convalescence or as a TDIU).  

Additional evidence was received from the Veteran in March 2015.  As the Veteran and his representative have waived initial RO review of this evidence, the Board will consider it.  See 38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.


FINDINGS OF FACT

1.  During the period prior to February 21, 2005, the Veteran's lumbosacral spine disability was manifested by pain with some limitation of motion, his remaining functional range of motion was better than 60 degrees of flexion; ankylosis was not shown.  He did not have IVDS resulting in any incapacitating episodes under the governing rating criteria.

2.  During the period from February 21, 2005 to April 6, 2005, the Veteran's lumbosacral spine disability was manifested by pain with severe limitation of motion, and no ankylosis. He did not have IVDS resulting in any incapacitating episodes under the governing rating criteria.

3.  During the rating periods from October 1, 2005 to September 11, 2009, November 1, 2009 to April 20, 2010, and from June 1, 2010, the Veteran's lumbosacral spine disability is manifested by painful limitation of motion, with no ankylosis.  He does not have IVDS resulting in any incapacitating episodes under the governing rating criteria.


CONCLUSIONS OF LAW

1.  During the period prior to February 21, 2005, the criteria are not met for a disability rating higher than 10 percent for the service-connected lumbosacral spine disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

2.  During the period from February 21, 2005 to April 6, 2005, the criteria for a higher 40 percent rating for the lumbosacral spine disability are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).

3.  During the rating periods from October 1, 2005 to September 11, 2009, November 1, 2009 to April 20, 2010, and from June 1, 2010, the criteria are not met for a disability rating higher than 40 percent for his service-connected lumbosacral spine disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a June 2004 notice letter was sent to the Veteran regarding his initial service connection claim, prior to the October 2004 rating decision on appeal.   Additional notice was sent in letters dated in November 2005, March 2006, and December 2009 regarding his appeal for a higher rating.

In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The appellant has received all required notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), lay statements, private medical records, VA outpatient treatment records, VA vocational rehabilitation records, and records from the Social Security Administration (SSA), and arranged for multiple VA compensation examinations.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  The VA examinations of record provide the necessary opinions and supporting rationales to adjudicate this claim.  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2015).  Here, the most recent VA compensation examination for the spine was conducted in February 2013, with an X-ray study and addendum opinion in September 2013.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings. The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected lumbosacral spine disability disorder to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim. The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his spine disability.  38 C.F.R. §§ 3.327(a), 4.2.

The Board further finds that the RO has substantially complied with its October 2012, July 2013 and May 2014 remand orders.  In this regard, the Board directed that additional treatment records and vocational rehabilitation (VR) records be obtained, and additional VA examinations and medical opinions be obtained.  VR records and extensive additional VA treatment records have been associated with the claims file, and the requested VA medical examinations and opinions have been obtained.  

Review of the examination reports indicates the February 2013 VA examiner (who also performed the September 2013 examination) reviewed the complete claims folder, interviewed the Veteran regarding his history of symptoms and treatment, performed a comprehensive evaluation, reported current clinical findings, and provided medical opinions regarding the severity of the lumbosacral spine disability.  During the February 2013 examination, however, the examiner noted that additional diagnostic testing was needed in order to fully evaluate the Veteran's lumbosacral spine disability.  Accordingly, the claim was remanded in July 2013 for a second examination, which took place in September 2013.  And although the Veteran was duly informed that he was scheduled to undergo additional testing, he failed to show up for it.  The Board also notes that although the September 2013 examiner noted that the Veteran lived outside of the jurisdiction of the Tucson VAMC (where the examination was conducted), a review of the claims file reveals that the Veteran has stated on multiple occasions that he prefers to receive treatment at the Tucson VAMC, rather than the Phoenix VAMC.  In the July 2013 remand, the Veteran was also advised that he has a responsibility to cooperate in the development of his claims, including in participating in this additionally recommended diagnostic testing and evaluation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  In this circumstance the Board is required to decide his claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.  

Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran contends that a higher initial rating should be assigned for his service-connected lumbosacral spine disability, and that it is more disabling than currently evaluated.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has rated the Veteran's service-connected lumbosacral spine disability  (characterized as postoperative bilateral lumbosacral microdiscectomy at L5-S1) under Diagnostic Code 5243 as 10 percent disabling prior to April 6, 2005, and as 40 percent disabling from October 1, 2005, with intervening periods of temporary total convalescence ratings. 

During the pendency of this appeal, the Veteran has undergone several spinal surgeries, and the RO has assigned a temporary total (100 percent) rating for a period of convalescence from April 6, 2005 to October 1, 2005, with a higher 40 percent schedular rating from October 1, 2005 to September 11, 2009, a temporary total rating from September 11, 2009 to November 1, 2009, a 40 percent rating from November 1, 2009 to April 20, 2010, a temporary total rating from April 20, 2010 to June 1, 2010, and a 40 percent rating from June 1, 2010 to the present.  

The Board will thus consider the claim for a higher rating for the service-connected lumbosacral spine disability for the periods during which the disability is not already rated 100 percent.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes). 

As pertinent to this case, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months. A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician. If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2015).  Note (2) to Diagnostic Code 5243 provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Id.

Rating Period Prior to April 6, 2005

During the period prior to April 6, 2005 (the date of his spinal surgery), the Veteran's service-connected lumbosacral spine disability has been rated as 10 percent disabling.  In a January 2006 rating decision, the RO granted a higher 40 percent rating for this disability effective October 1, 2005, at the end of his convalescent period.

Historically, service treatment records reflect that in June 2003, the Veteran was diagnosed with a significantly protruded degenerated lumbosacral disc at L5-S1.  The preoperative diagnosis was herniated lumbosacral disc with bilateral radiculopathy.  He underwent spinal surgery in June 2003, specifically a bilateral lumbosacral microdiscectomy.  The June 2003 discharge summary reflects that he was discharged with no numbness or tingling, and his wound was healing well.  The discharge diagnosis was protruded lumbosacral disc with bilateral radiculopathy, improved.

Subsequent private medical records reflect that he received nerve root blocks and epidural steroid injections for complaints of low back pain.  

A November 2003 private medical record from Dr. S.K., during service, indicated that he was seen for postlaminectomy syndrome of the lumbar region.  It was noted that a magnetic resonance imaging (MRI) of the lumbar spine from October 2003 showed posterolateral enhancing scar moderately narrowing the left lateral recess and neural foramina at L5-S1 with no evidence of recurrent disc protrusion, and mild degenerative changes at L5-S1.  On examination, the lumbar spine showed a well-healed midline lumbar scar with no evidence of infection.  There was no sacroiliac joint, sciatic notch, or trochanteric bursa tenderness.  Lumbar flexion and extension were normal.  There was full motor strength and sensation in the lower extremities.  Reflexes were 1+ in the knees and ankles. 

Post-service VA outpatient treatment records dated since July 2004 reflect ongoing treatment for chronic low back pain, including pain medication.  An August 2004 VA X-ray study of the lumbosacral spine showed minimal lower lumbar levoscoliotic curvature, and slight narrowing of the L5-S1 disc space posteriorly.  There were no other localizing signs of bone or soft tissue abnormality.  A report of an August 2004 MRI of the lumbar spine shows that the Veteran complained of low back pain and left sciatica.  The impression was left posterolateral disc protrusion accompanying fibrotic changes around the S1 nerve root which was somewhat distorted.

A September 2004 VA outpatient treatment record reflects that the Veteran complained of low back pain, and said he was doing some light weightlifting.  He requested cortisone injections as he found this was helpful for his back pain in the past.

On VA spine compensation examination in September 2004, the Veteran reported that he had significant improvement after his June 2003 spinal surgery for about two months, but then his symptoms worsened, and he now had constant low back pain with radiation into the left buttock and posterior thigh.  He was worse if he stayed in one position for long, with any type of bending, lifting, damp weather and also after walking about one-half mile.  He was not worse on coughing.  The examiner noted that an August 2004 MRI study of the lumbar spine showed left posterolateral disc protrusion accompanying fibrotic changes around the S1 nerve root which was somewhat distorted.  The X-ray study of the lumbar spine showed slight narrowing of the L5-S1 disc spare as well as a slight curve.  He was currently using pain medication but no back support.

On examination, the spine was straight, and range of motion of the lumbar spine was as follows:  flexion to 70 degrees, extension to 30 degrees, left and right lateral flexion to 40 degrees, and left and right rotation to 60 degrees.  Movements to the left caused some pain in the lower back and when rising from the fully flexed position to neutral, he had some spasm and pain in the low back.   He was able to walk on heels and toes.  Straight leg raising was to 70 degrees bilaterally, and reflexes in the lower extremities were normal.  Lasegue and Bragard signs were negative, and Babinski signs were absent.  There was no clonus, and no obvious weakness in the lower extremities.

The diagnostic impression was lumbar spine post L5-S1 discectomy with residual pain but no gross neurological findings.  Some spasm was seen as he rose from the fully flexed position.  The examiner indicated that the low back pain had a major functional impact on his lower back function which was not expressed by the range of motion, and weakness and lack of endurance following repetitive use did not compare to the pain.

In an October 2004 statement, the Veteran contended that his disability rating should be increased based on the findings of his recent MRI.  In November 2004, he contended that his back never healed correctly after his surgery.  He said his daily activities were limited by his back pain, and said he had accepted that he might never play sports again.  The Veteran's partner stated that she had observed the Veteran's severe back pain, and sometimes he was unable to move from the sofa.  She said he could not carry in the groceries or help with housework, and slept most of the day.

A November 2004 VA pain clinic note reflects that the Veteran was ambulating without much difficulty and sitting comfortably.  He said his pain was a little worse.  The physician indicated that the Veteran's pain was essentially controlled with his oxycodone.

A December 2004 VA neurology consult reflects that the Veteran complained of low back pain and left leg pain.  He said that after his back surgery in June 2003, his symptoms were improved, but worsened after four to six months.  On examination, straight leg raises were positive at 40 degrees bilaterally, with increased pain on dorsiflexion of the left foot, motor strength was strong, and deep tendon reflexes were 2+.  On sensory testing, there was left S1 numbness on the right side.  The diagnostic assessment was L5-S1 post-surgical changes including by report protrusion and fibrosis.  The doctor noted that he was very limited and was up out of bed for four hours per day.  He prescribed a methadone trial, and Percocet.

A December 2004 X-ray study of the lumbosacral spine, including lateral flexion and extension views, showed good alignment of vertebral bodies.  There was slight narrowing of the L5-S1 disc interspace, and no evidence of spondylolisthesis.

A January 2005 VA peripheral nerves examination reflects that the Veteran's gait was slow but otherwise non-antalgic.  Straight-leg raising was performed to 40 to 45 degrees bilaterally.  Deep tendon reflexes were symmetrically decreased; perception to light touch was present bilaterally but was reduced at the level of the feet and legs.  A positive Lasegue's sign was shown in both lower extremities, and there was tenderness to palpation over the low back.  The diagnosis was status post bilateral microdiscectomy at L5-S1 with low back pain and dominant left lower extremity radiation of pain.  An electromyography (EMG) was performed and showed no electrophysiological evidence of a lumbosacral radiculopathy or polyneuropathy.

A February 21, 2005 private neurosurgical consultation by C.A.D., MD reflects that the Veteran complained of low back pain and pain radiating down the left leg.  He said that most of his pain was in the low back.  On examination, he walked with a normal gait, and was able to walk on his heels and toes.  Dr. D. indicated that there was severe restriction in range of motion of the lumbar spine in all directions, but the measurements were not indicated.  There was a well-healed lumbar scar present, and no tenderness of the paraspinous muscles, sacroiliac joints or hips.  Straight leg raising was negative bilaterally.  Deep tendon reflexes were as follows:  right knee jerk was 2+, left knee jerk was 1+, right ankle jerk was 2+ and left ankle jerk was 1+.  Toes were downgoing.  There was no Hoffmann's sign, clonus or spasticity.  Pinprick sensation was diminished in the lateral left leg and across the dorsum of the left foot, otherwise it was intact and symmetric throughout the remaining dermatomes tested of the upper and lower extremities.  He noted the findings of the August 2004 MRI study.  The examiner opined that the Veteran's pain symptoms appeared to be coming from the degenerative disc disease at L5-S1.  He had a high level of incapacitating low back pain as well as left sided sciatic pain, and excessive use of Percocet.  He recommended surgery.

In March 2005, the SSA determined that the Veteran became disabled in May 2004 due to discogenic/degenerative back disorders.

Private medical records reflect that on April 6, 2005, the Veteran underwent lumbosacral spine surgery (anterior lumbar interbody fusion at L5-S1) and was thereafter rated as 100 percent disabling from that date until October 1, 2005.

At an October 2007 RO hearing, with regard to his initial rating, the Veteran testified that during his initial VA examination he could bend over, but that it hurt very much to do so.  See hearing transcript at  page 10.  

After a review of all of the evidence of record, the Board finds that during the period prior to February 21, 2005, the medical evidence demonstrates that 
the Veteran had chronic low back pain, with complaints of radiation.  The Board finds no support for a 20 percent rating under Diagnostic Code 5243 during this portion of the rating period on appeal based on the orthopedic manifestations of the Veteran's low back disability.  Indeed, the September 2004 VA examination during this period shows forward flexion to 70 degrees, and extension, lateral flexion, and rotation were all normal or even greater than normal.  The weight of the evidence shows that his limitation of motion was not limited to the degree warranted for a 20 percent rating during this period.  Also, during the rating period prior to February 21, 2005, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this regard, the record indicates consistent complaints of low back pain.  During the period prior to February 21, 2005, for the reasons described above, and even considering additional functional limitation due to factors such as pain, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 20 percent evaluation, during the rating period prior to February 21, 2005, under Diagnostic Code 5243.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 10 percent evaluation in effect prior to February 21, 2005.  The evidence also shows that the rating criteria for even higher ratings are also not met, as the function of the lumbosacral spine was not limited to the degree required for higher ratings.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning IVDS.  The evidence here does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243, at any time during the rating period prior to April 6, 2005.

The Board acknowledges the Veteran's basic contention that the level of his back pain warrants a higher rating from the date of service connection.  However, as noted above, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system, unless it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell, supra.  The Veteran's own testimony demonstrates that he was able to bend over despite his pain during this period.  After considering the governing rating criteria, and for the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim for a higher rating during the rating period at issue, and there is no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

However, from February 21, 2005, resolving reasonable doubt in the Veteran's favor, the Board finds that a higher 40 percent rating is warranted for the service-connected lumbosacral spine disability.  February 21, 2005 is the date of a private examination by Dr. D. in which he indicated that there was severe restriction in range of motion of the Veteran's lumbar spine in all directions.  Although Dr. D. did not indicate the range of motion of the Veteran's lumbosacral spine in degrees, the Board finds that his competent and credible opinion that the Veteran had "severe" limitation of motion in all directions is highly probative, and shows that the Veteran's disability picture at that time more nearly approximated the criteria required for a 40 percent rating during this portion of the rating period on appeal based on the orthopedic manifestations of the Veteran's lumbosacral spine disability.  Thus, a higher 40 percent rating is assigned for this disability during the period from February 21, 2005 to April 6, 2005.  

An even higher rating is not warranted for the service-connected disability during this period, as there is no evidence of ankylosis of the thoracolumbar spine, and the evidence does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243, at any time during the rating period prior to April 6, 2005.

Next, the Board notes that Note (1) to 38 C.F.R. § 4.71a allows a Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with his service connected lumbosacral spine disability.  However, the Board finds that prior to April 6, 2005, the medical evidence detailed above does not show any additional associated objective neurological manifestations of the Veteran's service-connected back disability so as to warrant a separate compensable rating.  Significantly, an EMG of the lower extremities was within normal limits during this period.  The Board finds that the weight of the evidence shows that a separate compensable rating for adverse neurological symptomatology is not warranted during the period prior to April 6, 2005.

Rating Periods After October 1, 2005

Medical records after the Veteran's April 2005 surgery show that he had some improvement in his symptoms.  A July 2005 note reflects that the Veteran reported that he still had low back pain but it no longer radiated.  On examination, reflexes in the lower extremities were 2+ and equal.  The diagnostic impression was chronic pain status post laminectomies times two.

An August 2005 physical therapy note reflects that the Veteran complained of low back pain without lower extremity symptoms.  On examination, range of motion was evaluated, including forward flexion, backward bending, side bending and rotation, and was within full limits.  Straight leg raising was negative.  Home exercise was recommended, as well as proper body mechanics and posture.

A September 2005 VA telephone consult reflects that the Veteran complained of low back pain but denied radiation of pain.

A September 2005 neurology note reflects that the Veteran complained of new pain in the right low back to the right lateral thigh, and no new numbness.  He reported numbness in the upper lateral calf and some weakness in the lower extremities.  He said he could sit for less than an hour and stand for less than 30 minutes.  On examination, motor strength was strong, deep tendon reflexes were 1+ in the lower extremities, sensation was decreased to pinprick in the lateral upper calf and right lateral foot was numb, straight leg raising was positive on the right.  The diagnostic assessment was recurrent lumbar radiculopathy.

On VA spine examination in November 2005, the Veteran reported that since his April 2005 spine fusion surgery, he had transient relief of his back pain and resolution of his radicular symptoms bilaterally within three or four months, and then began having increased back pain, recurrence of numbness of the right calf, occasional shooting radicular pain on the right, and none on the left.  He used a back brace and walker after the surgery but was not using them currently.  He had a severe pain control problem.  His pain was aggravated by sitting and prolonged standing, difficulty walking, and he was unable to run.  He could not bend, stoop or lift and spent most of his time alternating between sitting and lying positions.  His pain was constant, with no flares.  It interfered with most activities of daily living.  An October 2005 MRI showed narrowing of the left neuroforaminal L5-S1 without apparent compression of the left fifth nerve root.

On examination, there was mild levoscoliosis.  There was minimal muscle spasm of the paravertebral muscle groups, forward flexion was severely compromised at 30 degrees of forward flexion, extension was to 20 degrees, left lateral flexion was to 25 degrees, and right lateral flexion was to 30 degrees.  Rotation was to 30 degrees on the left and 35 degrees on the right.  The Veteran complained of pain and fatigue and was only able to do three repetitions, after which his flexion was to 20 degrees, posterior extension was to 10 degrees, lateral flexion was to 15 degrees bilaterally, and rotation was to 20 degrees bilaterally.  He had increasing pain throughout the examination.  Sciatic groove and straight leg tests were positive bilaterally.  Patellar reflex and ankle jerk were absent on the right and present on the left.  There was numbness to light touch of the lateral calf area bilaterally, which was consistent with L4 lumbar radiculopathy.  Muscular strength of the thigh was well-maintained, at 4/5.  There was no muscular atrophy.  The diagnostic impression was lumbar disc disease with radiculopathy status post anterior fusion and laminectomy with recurrent evidence for right lumbar radiculopathy at this time.  The examiner indicated that the Veteran had marked limitation of motion and he was severely incapacitated by his present problems, and his condition had not improved since his recent lumbar fusion and laminectomy surgery.

At an October 2007 RO hearing, the Veteran testified that he had low back pain and constantly used a TENS unit, and also took Percocet and Motrin.  His representative contended that the fact that he was awarded disability benefits by SSA for his back disability was very persuasive evidence that his back disability was severe.

By a letter dated in December 2005, the Veteran contended that a 60 percent rating should be assigned for his service-connected lumbosacral spine disability based on incapacitating episodes, since he had back surgery in April 2005 and was under a doctor's care for five consecutive months.

In an August 2006 letter, the Veteran asserted that he had not been able to work since separation from service due to his service-connected back disability.  He related that he had been in the vocational rehabilitation program, but that it was difficult, because he could not sit or stand for long periods, which impaired his ability to sit in a classroom or hold a part-time job.  

A May 2007 VA emergency room note reflects that the Veteran complained of worsening low back pain over the past six weeks since moving his things out of storage.  He reported tingling and numbness to the bilateral legs, mild weakness in the legs but said he was walking okay.  He denied incontinence.  On examination, straight leg raising was to 45 degrees bilaterally with pain to the thigh but not below the knee.  He had subjective sensory loss bilaterally to the lower shin, feet, with normal strength. Patellar deep tendon reflexes were 2+ bilaterally.  The diagnostic impression was low back pain with radiculopathy, and no sign of acute neurological compromise, and history of back surgery.

A May 2007 private MRI of the lumbar spine showed postoperative changes to the L5-S1 level with L5-S1 interbody fusion hardware and minimal epidural fibrosis, which does not deform the thecal sac, L4-L5 moderate to severe central canal stenosis secondary to broad-based disc bulge, dorsal epidural lipomatosis, ligamentum flavum thickening and facet arthropathy, and mild multilevel degenerative changes at the remaining levels.

A July 2007 VA memorandum reflects that the Veteran had been attending night classes and a work study program at his college, until his car was repossessed, and he had to leave this job.  It was possible he could return to this position if he obtained reliable transportation.  The Veteran said he could not ride the bus due to back pain, and requested an advance of vocational rehabilitation funds to buy a car.

In an October 2007 letter, the Veteran said he had extreme nerve damage in his back, which was causing his pain.

On February 2008 VA examination, the Veteran complained of low back pain and said that he had relief from pain for a year after his June 2003 spine surgery, and relief for nine months after his April 2005 spine surgery.  Now he had constant low back pain with daily flare-ups.  He was attending school but he only tolerated three to four hours of activity per day.  At home he spent a lot of time lying down, and was incapable of heavy lifting or frequent bending and had to alternate sitting and standing when his pain flared.  He missed school one quarter of the time because of his back pain in the past 12 months.  He missed six to eight weeks' worth of time because of his back pain.  He said he could not move that day.  He stated that the rest was not prescribed by a physician.

On examination, while standing erect, he reported back pain which increased in severity as he forward bent to 45 degrees, measured with goniometer, and he could forward bend further to 57 degrees.  Backward extension was to 22 degrees, left lateral flexion was to 22 degrees, right lateral flexion was to 24 degrees, with 30 degrees of rotation bilaterally, and 0/4 Waddell signs.  The Veteran could not perform three repetitions of range of motion because of his severe pain.  The major dysfunction of his back was pain rather than weakness, fatigue, or lack of endurance.  While on the examining table, straight leg raise was positive at 50 degrees on the right, provoking low back pain.  There was no sciatic notch tenderness or paraspinal muscle spasm.  There was hypesthesia of the right lateral leg.  Reflexes in the lower extremities were 2+ bilaterally.  There were no motor deficits.  The diagnostic impression was failed back syndrome.  The examiner noted that a May 2007 X-ray study of the lumbar spine showed minimal lower lumbar dextroscoliosis with two Harm cages in place at L5-S1, with the disc space appearing unchanged, and that an EMG was negative.

A February 2008 computed tomography (CT) scan of the lumbar spine showed moderate to severe central canal stenosis at L4-5 likely on the basis of adjacent level disease.

A report of a March 2008 VA EMG of the right lower extremity showed a normal response.  The diagnostic impression was no EMG evidence of right lumbosacral radiculopathy.

On VA examination in October 2008, the Veteran reported that he had been attending school full-time for two years, and sometimes missed classes due to back flare-ups.  He was capable of doing routine activities of daily living but had some limitations of other activities.  He said he had started going to the gym again for exercise.

Records on file reflect that the Veteran was injured in a motor vehicle accident in November 2008, after which he reported that his back pain had been aggravated, and sought treatment for this.

A March 2009 VA outpatient treatment record reflects that the Veteran complained of increased low back pain.  On examination, there was no spinal tenderness, and no increased muscle density or spasm.  Range of motion was as follows:  flexion to 30 degrees, extension to 30 degrees, lateral flexion to 15 degrees bilaterally.  Straight leg raising was positive.  The diagnosis was chronic spinal stenosis.  

An April 2009 VA EMG of the lower extremities showed no evidence of acute lumbosacral radiculopathy bilaterally.

On April 2009 VA compensation examination, a neurological examination was conducted, and no pathologic reflexes were elicited.  Deep tendon reflexes were 1/3 and symmetric, sensory modalities including vibratory, light touch, 2-point discrimination, proprioception and sharp, dull, and temperature were all within normal limits.  Muscle strength was 5/5 and symmetric.  He currently complained of flare-ups precipitated by bending and lifting, aggravated by walking or standing for more than one hour relieved by the above analgesic medication without any other alleviating factors than rest, the frequency of which was daily in the right leg and every other day in the left leg.  The severity was 10/10 in the right leg and 7/10 in the left leg.  The duration lasted anywhere from one minute to one hour, associated with the above pain.  There was weakness and fatigue, and the functional loss was an inability to stand or walk for more than one hour.  He was currently on baclofen, etodolac, and oxycodone.  The nerve involvement was sciatica without any central nervous system or peripheral nerve involvement.  The examiner diagnosed postoperative status spinal stenosis, fourth lumbar vertebra through first sacral vertebra, with no EMG evidence of right peripheral sciatic compression (a VA EMG in April 2009 was found to be within normal limits).

The Veteran reiterated his assertions in a May 2009 statement.  He said he had been hoping to hold a part-time job, and on a good day he could sit and stand for four hours per day, but had flare-ups of back pain two to three times per year, and then had to rest for two months.

Subsequent VA medical records dated in July 2009 reflect ongoing treatment for low back pain, including medication and caudal epidural steroid injection.

Private medical records reflect that on September 11, 2009, the Veteran was diagnosed with L4-5 disc herniation with severe spinal stenosis and right radiculopathy with L5 motor weakness.  Dr. T.K. noted that the Veteran presented with a history of severe low back pain and right leg pain for two to three months, and a one-week history of right L5 weakness.  MRI imaging of the Veteran's spine showed congenital stenosis, as well as a central disc protrusion and epidural lipomatosis which resulted in severe spinal stenosis at the L4-5 level.  He performed an L4-5 lumbar laminectomy and medial facetectomy, and L4-5 right microdiscectomy.

On VA compensation examination in January 2010, the Veteran complained of constant low back pain radiating to his right leg.  He said his pain was less severe since his September 2009 surgery.  On examination, there was an awkward gait, with poor propulsion.  There was no abnormal spinal curvature, and no thoracolumbar spine ankylosis.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Reflexes were 2+ (normal) in the lower extremities.  Range of motion of the thoracolumbar spine was as follows:  flexion from 0 to 40 degrees, extension from 0 to 5 degrees, left and right lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 15 degrees, and right lateral rotation from 0 to 25 degrees.  There was objective evidence of pain on range of motion.  After repetitive range of motion, there were additional limitations due to pain as follows:  forward flexion was to 20 degrees, left and right lateral flexion was to 15 degrees, and right lateral rotation was to 20 degrees.  The other motions were unchanged.  The Veteran complained of sharp shooting pain down his right leg during range of motion testing.

The examiner noted that an April 2009 imaging study of the lumbosacral spine showed evidence of surgery at L5-S1 with metallic spacers in the L5-S1 disc space.  The vertebral bodies were normal in height, and there was no spondylolisthesis.  The examiner indicated that there were no incapacitating episodes due to IVDS.  The Veteran stated that he was still attending school through vocational rehabilitation, but had begun receiving TDIU benefits.  The diagnosis was chronic low back strain, residuals of surgery.  The examiner opined that the Veteran's lumbosacral spine disability had severe effects on chores, shopping, traveling, and grooming, moderate effects on exercise, feeding, bathing, dressing, and toileting, and prevented sports and recreation.

On peripheral nerves examination, there were no motor or sensory abnormalities in the lower extremities.  Reflexes were 2+ throughout.  There was no muscle atrophy, abnormal tone or bulk, or abnormal movements.  The examiner indicated that the function of his joints was not affected by a nerve disorder.  The Veteran  had no limp, but took slow and careful steps.  An EMG was not ordered because of the minimal findings on physical examination.  The diagnosis was bilateral lumbar radiculopathy, right worse than left, with minimal findings on physical examination.  The examiner stated that there was nerve dysfunction with neuralgia.  There was no paralysis or neuritis.

Private medical records reflect that in April 2010, the Veteran presented with complaints of low back pain for two weeks.  He also reported right leg pain and weakness.

By a letter dated in June 2010, Dr. T.K. indicated that since approximately June 2009, the Veteran had low back pain and leg pain.  He had surgery in September 2009 and had slowly worsening symptoms, eventually requiring readmission to the hospital and lumbar fusion in April 2010, and was expected to make a good recovery.  He noted that the Veteran had missed much of the past year of school due to lumbar degenerative spine disease.

In an October 2011 memorandum, a VA vocational rehabilitation (VR) counselor stated that throughout his VR program, he struggled to complete a full semester of school due to his service-connected back disability, and dropped out of all of his classes in the fall semester of 2009 and spring semester of 2010 due to severe back pain and surgeries.  A September 2011 discontinued closure statement in his VR records reflect that the Veteran participated in a VR program of rehabilitation to employment status, beginning in January 2007, and that he was not currently employable, as his conditions had worsened.

On February 2013 VA compensation examination, the examiner indicated that the Veteran's claims file and medical records had been reviewed.  The Veteran reported that since his surgery he had reduced back pain, but it had increased in the past few months.  He said he was previously exercising regularly but had reduced activity for the past month.  He reported current daily low back pain and stiffness, and intermittent daily periods of increased pain depending on his activity level.  He reported radiation of low back pain into both thighs.  On examination, range of motion of the thoracolumbar spine was as follows:  forward flexion to 50 degrees, with objective evidence of painful motion at 30 degrees, extension to 20 degrees, with painful motion at 20 degrees, right lateral flexion to 25 degrees and pain at 15 degrees, left lateral flexion to 20 degrees and pain at 15 degrees, and right and left lateral rotation to 30 degrees with pain at 30 degrees.  The examiner indicated that there was no additional limitation of motion of the thoracolumbar spine after repetitive use testing, but also stated that after such testing there was less movement than normal, and pain on movement.  

There was pain to palpation of the central lumbar spine with mild bilateral paraspinous tenderness.  There was guarding and/or muscle spasm but it did not result in abnormal gait or spinal contour.  Muscle strength was full in the lower extremities, and there was no atrophy.  Deep tendon reflexes were 1+ in the right knee, 2+ in the right ankle, and absent in the left knee and ankle.  Straight leg raising tests were negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that there were no other signs or symptoms of radiculopathy, and that the right and left sides were not affected.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  The examiner indicated that the Veteran did have IVDS of the thoracolumbar spine, but had not had any incapacitating episodes over the past 12 months due to IVDS.  It was noted that the Veteran occasionally used a brace (back support).  She noted that a November 2010 X-ray study of the lumbar spine showed postoperative changes secondary to post-spinal stabilization and laminectomy from L4-5.  There were spacer cages at L5-S1, and no wedging compression fracture or focal subluxation.  There was no significant disc disease in the upper or mid lumbar region.  Foraminal narrowing was suggested at L5-S1.

The examiner diagnosed degenerative disc disease of the lumbar spine status post multiple surgical procedures with recent L4-5 laminectomy and L5-S1 stabilizing procedures, healed with residual scar.  She noted that the Veteran had required multiple back surgeries and had a progression of the disease process and failure of microsurgical treatments.  His most recent surgery in 2010 was stabilization and laminectomy and he had some improvement since then until the recent flare in the past six months.  He was on chronic opioids for his chronic pain.  He had varying radicular symptoms over the years related to his lumbar condition, and had also been noted to have radicular-type subjective symptoms in the face of normal EMG studies, suggesting that his subjective symptoms were not always associated with objective medical findings.  He currently reported some right leg symptoms that are not entirely consistent with the level of disease process noted on the most recent radiographs, and a 2011 evaluation noted no radicular symptoms.  The examiner ordered additional studies (X-ray study, CT scan and possibly EMG), and noted that the Veteran did not report for such studies, or complete his evaluation for this examination.  She stated that therefore it was not possible to diagnose radiculopathy associated with the lumbar spine at this time as the subjective symptoms and clinical findings were unclear and inconsistent.

In a March 2013 statement, the Veteran said he was unable to stay for the X-ray study because he had child care responsibilities, but was willing to do so in the future.

In a September 2013 VA medical opinion, the February 2013 VA examiner noted that the Veteran had an X-ray study done of the lumbar spine, but he did not show up for the CT scan of the lumbar spine or EMG/NCV studies of the bilateral lower extremities.  A September 2013 X-ray study of the lumbar spine showed interval placement of posterior rods and screws at L4-5 with a disc spacer.  Disc space was also noted at L5-S1.  There was no evidence of hardware failure, and no significant degenerative disc disease at the remaining levels of the lumbar spine.  Vertebral heights and alignment were maintained.  The examiner stated that since the Veteran did not show for the ordered CT scan of the lumbar spine and EMG/NCV studies, and that these studies were required to provide an opinion regarding any radiculopathy or sciatic neuropathy associated with the lumbosacral disability, it was not possible to provide the requested information without resorting to mere speculation.  She noted that appointments were made with confirmation from the Veteran that these were acceptable times, and he failed to keep the appointments.  

As noted above, the Veteran's service-connected lumbosacral spine disability has been rated as 40 percent disabling from October 1, 2005 to September 11, 2009, November 1, 2009 to April 20, 2010, and from June 1, 2010.  In order to be entitled to a higher 50 percent rating for orthopedic manifestations under Diagnostic Code 5243, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  The Board finds that the clear absence of ankylosis during each of these periods precludes assignment of a higher evaluation in excess of 40 percent under Diagnostic Code 5243 based on orthopedic manifestations.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning IVDS.  Although the Veteran contends otherwise, the evidence here does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243, at any time during the appellate periods listed above.  Such episodes have not been shown.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes at any time during these appellate periods.  There are no other relevant code sections for consideration. 

In sum, there is no basis for a rating in excess of 40 percent from October 1, 2005 to September 11, 2009, November 1, 2009 to April 20, 2010, and from June 1, 2010, and a higher rating during these periods is denied.

Other Back Concerns

The Board notes that the Veteran's radiculopathy of the left and right lower extremities is separately rated, and the ratings for these disabilities are not currently in appellate status.  The Board finds that the evidence does not show any other associated objective neurological abnormalities due to the service-connected lumbosacral spine disability.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected thoracolumbar spine disability is manifested by signs and symptoms including pain and limitation of motion.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, as well as on neurologic abnormalities or based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

During the period prior to February 21, 2005, a rating higher than 10 percent for the service-connected lumbosacral spine disability is denied.

During the period from February 21, 2005 to April 6, 2005, a higher 40 percent rating for the lumbosacral spine disability is granted.

During the periods from October 1, 2005 to September 11, 2009, November 1, 2009 to April 20, 2010, and from June 1, 2010, a rating higher than 40 percent for the service-connected lumbosacral spine disability is denied.




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


